In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00092-CR
______________________________


SHAWN JEFFREY SHEPPARD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 188th Judicial District Court
Gregg County, Texas
Trial Court No. 31574-A


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Shawn Jeffrey Sheppard appeals from his conviction on his open plea of guilty to the charge
of possession of a firearm by a felon, with habitual offender enhancement.  The trial court assessed
his punishment at forty years' imprisonment.  During the same proceeding, Sheppard also pled guilty
to charges of robbery and habitual theft.  He has appealed from the former charge, which is also
decided this day in our opinion in Sheppard v. State, cause number 06-04-00091-CR.  He did not
appeal from his conviction for habitual theft.
            The record, the briefs, and the issue raised in this case are identical to those addressed in our
opinion this day in cause number 06-04-00091-CR.  For the reasons stated therein, we likewise
affirm the judgment in this case.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          December 9, 2004
Date Decided:             January 4, 2005

Do Not Publish